 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDOxco Brush Division of Vistron Corporation, Peti-tionerandUnited Cork,Rubber,Linoleum, andPlasticWorkers of America,AFL-CIO. Case10-RM-484May 17, 1968DECISION AND ORDER REMANDING THEPROCEEDING TO THE REGIONAL DIRECTORBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSPursuant to a stipulation for certification uponconsent election, an election by secret ballot wasconductedonDecember 6, 1967, under thedirection and supervision of the Regional Directorfor Region 10, among the employees in the unitdescribed below. At the conclusion of the election,the parties were furnished with a tally of ballots,which showed that of approximately 267 eligiblevoters, 258 ballots were cast, of which 117 werefor, and 123 against, the Union, 17 ballots werechallenged, and I was ruled void. The challengedballotswere sufficient in number to affect theresults of the election. On December 13, 1967, theUnion filed timely objections to conduct affectingthe results of the election.In accordance with the National Labor RelationsBoardRulesandRegulations,theRegionalDirector conducted an investigation and, on Janu-ary 24, 1968, issued and duly served on the partieshis report on objections and challenged ballots,recommending that the Union's Objections 2, 3, 4,5, and 6 be overruled and that Objection I besustained.He further recommended that 4 chal-lenged ballots be sustained, and 13 overruled; thatthe latter ballots be opened and counted; and that ifa revised tally showed that the Union had notreceived a majority of the votes cast, the election ofDecember 6, 1967, be set aside, and a new electionconducted. Thereafter, the Employer filed excep-tions to the Regional Director's Report, togetherwith a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. In accordance with the stipulation of theparties, we find that the following employees of theEmployer constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees ofthe Employer's Cookeville, Tennessee, plant,includingplantclericalemployeesandwatchmen, but excluding all office clerical em-ployees, professional employees, quality con-trolemployees, guards, group leaders, andother supervisors as defined in the Act.5.The Board has considered the RegionalDirector'sReport, the Employer's exceptionsthereto, and the entire record in the case, and findsas follows:'The sole question before us is whether, as foundbytheRegionalDirector,theEmployer'sNovember 16 announcement of improvements inholiday benefits was conduct which interfered withthe pending election and warranted setting it aside.Contrary to the Regional Director, we are unable toconclude that the announcement was objection-able.The relevant facts are not in dispute. During July1967, the Employer's parent corporations2 decidedtostandardizecertainpersonnelpoliciesthroughout all unrepresented plants of the VistronCorporation, effectiveOctober 1, 1967. Amongother things, it was decided to grant to all em-ployees on the payroll as of October 1 who mightthereafter work on any holiday the same premiumpay rates theretofore given only to employees with6 months' seniority.The Employer was orally informed of this policychange in August, but received no written directiveon the matter until October 17. Meanwhile, on Oc-tober 13, the Employer had received from theUnion a letter demanding recognition as bargainingagent for the employees here involved. The Em-ployer filed the instant petition3 on October 19; andon November 9 the parties executed a stipulation'No exception having been taken thereto, ue adopt,pro fornm,the Re-gional Director's recommendations that 13 challenges and Union's Objec-tions 2, 3, 4, 5, and 6 he overruled and that 4 challenges he sustained'Oxco Brush Company is a division of the Vntron Corporation, as hick isitself a subsidiary of Standard Oil of Ohio'Although the Laption of the Regional Director's report correct!)identi-fies the Employer as the Petitioner, in the text of the report rtselt the Unionis often referred to as the PetitionerThis is,of course,incorrect,and thereport is hereby amended to show that the Employer is the Petitioner171 NLRB No. 70 OXCOBRUSH DIVISIONOF VISTRON CORP.513for certification upon consent election,which pro-vided,inter alia,that the election would be con-ducted on December 6.On November 16, the Employer posted an an-nouncement on its bulletin boards which stated inpart:ThursdayNovember23rd 1967 is Thanks-givingDay and is one of our seven paidholidays for all employees.On October 1, 1967 our HolidayPay Policywas changed on eligibility and nowall em-ployees,regardlessof time withthe company,will be paid HolidayPay ifthey work the regu-larlyscheduledwork days of WednesdayNovember 22 and Friday November 24th.The reason we must workFridayNovember24th is because we have about 850 unshippedcustomer orders. If we don'twork and keepour customers happy we'lllose business andlose jobs.To work and keep our customershappy will therefore give us"JobSecurity"-and this is the only way it is obtained.If anyone works on the, Holiday he will bepaid his regular rate plus time and one-half,(this amounts to 2-1/2 times his regular hourlyrate).Anyone who works the scheduled hours onMonday,Tuesday,Wednesdayand Friday oftheThanksgiving week, and is requested towork Saturday November25, heor she willreceive time and one-half for the Saturdaywork hours.Although the above notice was the first generalannouncement to the employees of the Employer'sdecision to confer the added holiday benefits, thereisnothing in the facts before us to suggest a causalconnection between that decision and the Union'spresence in the plant.It is true that the announce-ment was not made until after the petition had beenfiled and the election scheduled,and at a timewhen the election was only 3 weeks away. But it isundisputed that the decision,which affected otherplants as well,was actually made final long beforethe Employer had any indication of union interestin the plant.'Moreover, the announcement itselfmade no mention of the Union or of the pendingelection.Itwas confined to a description of thechanges and their impact upon the pay of em-ployees who, for economic reasons there stated,'would be required to work on the Thanksgivingholiday,November 23, 1967, then but a weekaway. The timing of the announcement has beenplausibly explained by the Employer on the groundthat the Thanksgiving holiday was the first holidayto which the previously adopted changes in benefitswere germane. As the Board has heretoforedeclared:As a general rule, an employer,indecidingwhether to grant benefits while a representa-tion election is pending, should decide thatquestion as he would if a union were not in thepicture.On the other hand, if an employer'scourse of action is promptedby theunion'spresence, then the employer violates the Actwhether he confers benefits or withholds thembecause of the union.'In all the foregoing circumstances, we are unableto find that the Employer's conferral or announce-ment of the changes in holiday pay benefits was un-dertaken with the expresspurpose ofinfringingupon the employees'freedom of choice or was cal-culated to interfere with the results of the election.7Accordingly we hereby overrule the Union's Objec-tion 1.As we have overruled all the objections, and asthe remaining 13 ballots, the challenges to whichhave been overruled,are sufficient in number to af-fect the results of the election,but have not yetbeen counted, we shall remand the matter to theRegionalDirectorwith directions to open andcount the ballots and to issue the appropriate cer-tification based upon a revised tally.ORDERIt is hereby ordered that this proceeding be, andithereby is, remanded to the Regional Director forRegion 10,and that said Regional Director shall,within 10 days from the date of this Order, openand count the ballots of Nancy Renner, JoyceBowen,Sadie Franklin, Austin Thomas, Jo AnnPriest, James M. Watts, Dwight Hammock, LouisMann,Frank Anderson,Jerry Sams, Russell Fogle,Roger Clouse,and Carl Johnson,prepare and causeto be served on the parties a revised tally of ballots,and issue the appropriate certification based uponthe revised tally.' Indeed, the Employerclaims ithad no knowledge of union interestamong its employees until it received the Union'sOctober13 letter inwhich the Union claimed to representthe employees, and there is noevidence to belie this claim'The Employer's notice indicates that the Employer sought to urge itsemployees to work overtime on the holiday weekend soas totill unshippedorders even though this meant paying them 1-1/2 to 2-1/2 times their nor-mal hourly rate"The Great Atlantic & Pacific Tea Compam, Inc, 166 NLRB 27, see alsoMcCorinicl Longmeadow Stone Co , Inc, 158 NLRB 12377CfN L R B v LzchaigePartsCo,375US 405